Case 1:21-cv-00487-JMF Document 12-1 Filed 01/28/21 Page 1 of 2




EXHIBIT A
                   Case 1:21-cv-00487-JMF Document 12-1 Filed 01/28/21 Page 2 of 2




From: Herriott,
From: Herriott, Paul
                Paul
Sent: Wednesday,
Sent:               January 6,
      Wednesday, January    6, 2021 12:54:14 PM
                               2021 12:54:14 PM
To: Bradshaw,
To: Bradshaw, Jim
               Jim <Jim.Bradshaw@WillisTowersWatson.com>
                    <Jim.Bradshaw@WillisTowersWatson.com>
Cc: Kent,
Cc: Kent, James
          James <james.kent@WillisTowersWatson.com>
                 <james.kent@WillisTowersWatson.com>
Subject: Resignation
Subject: Resignation

Jim,
Jim,

II just
   just got
        got your
            your text
                 text and
                      and II am  sorry to
                             am sorry  to advise that II am
                                          advise that    am resigning from Willis
                                                            resigning from         Re effective
                                                                            Willis Re effective immediately.    Please note
                                                                                                immediately. Please     note II am
                                                                                                                                am
 very much
 very   much prepared   to help
              prepared to  help with  any transition
                                 with any  transition items
                                                      items during  my notice
                                                             during my  notice period.
                                                                               period. II have
                                                                                          have spent
                                                                                               spent nearly
                                                                                                     nearly 18
                                                                                                             18 years
                                                                                                                  years at
                                                                                                                        at Willis Re
                                                                                                                           Willis Re
 and  hope my
 and hope    my contributions
                contributions have
                                have been
                                      been aa part
                                              part of the collaborative
                                                   of the                success of
                                                           collaborative success  of the
                                                                                     the company.   While it
                                                                                         company. While   it is time for
                                                                                                             is time  for me
                                                                                                                          me toto
 pursue   new opportunities,
 pursue new    opportunities, II have
                                 have greatly
                                       greatly enjoyed
                                               enjoyed my    experience and
                                                         my experience       equally valued
                                                                         and equally  valued your
                                                                                              your support
                                                                                                   support and
                                                                                                            and leadership.
                                                                                                                  leadership.

Sincerely,
Sincerely,
Paul
Paul

Paul Herriott
Paul  Herriott
Executive Vice
Executive  Vice President
                President && National
                             National Sales
                                        Sales Director
                                              Director
Willis Re
Willis Re
525  Market Street,
525 Market   Street, Suite
                     Suite 3400
                           3400 |I San
                                    San Francisco,
                                        Francisco, CA
                                                   CA 94105
                                                       94105
D +1
D +1 415
      415 955
          955 0185
               0185
M +1
M  +1 415
       415 595 4960
           595 4960
paul.herriott@willistowerswatson.com
paul.herriott@willistowerswatson.com
willistowerswatson.com
willistowerswatson.com II willisre.com
                            willisre.com
